In an action for a divorce, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated May 13, 1994, as granted the defendant’s motion to disqualify Jessel Rothman as attorney for the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
Code of Professional Responsibility Canon 4 states that "A Lawyer Should Preserve the Confidences and Secrets of a Client”. In addition, Code of Professional Responsibility EC 4-1 provides that both the "fiduciary relationship existing between lawyer and client and the proper functioning of the legal system require the preservation by the lawyer of confidences and secrets of one who has employed or sought to employ him” (emphasis supplied).
Here, the defendant had a preliminary consultation with the plaintiff’s attorney regarding a prior action between the defendant and his former wife, which may bear a substantial relationship to the present litigation and which would be subject to the attorney-client privilege (see, New York Univ. v Simon, 130 Misc 2d 1019). Copertino, J. P., Pizzuto, Altman and Hart, JJ., concur.